United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1462
Issued: February 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal of a January 29, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $8,974.23 for the period August 1, 2001 through December 1, 2012 as offset for the
federal employment portion of his social security retirement benefits was not made to his
compensation benefits for which he was not at fault; (2) whether appellant is entitled to waiver of
recovery of the overpayment; and (3) whether OWCP properly determined recovery of the
overpayment in the amount of $240.00 from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 8, 1988 appellant, then a 52-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that he slipped and hit his chest on the edge of the table top
railing on that date bruising his ribs. He filed a second Form CA-1 on March 23, 1989 alleging
that he sustained a laceration of his left hand when an elevator door trapped his hand with a cart.
Appellant filed a third Form CA-1 on September 8, 1989 due to lifting trays on that date with
resulting left elbow pain. OWCP accepted his claims for brachial plexus lesions, synovitis, and
tenosynovitis on October 26, 1989 and left ulnar irritation on January 11, 1990. On February 27,
1991 it reduced appellant’s compensation benefits based on his capacity to earn wages as a selfservice gas station attendant.
In a letter dated June 25, 1992, OWCP provided appellant with his rate of compensation
and informed him that he was not entitled to receive benefits from both OWCP and the Office of
Personnel Management. It further noted that his FECA benefits would be reduced by Social
Security Act (SSA) benefits paid on the basis of age and attributable to his federal service. On
August 23, 1992 appellant elected to receive FECA benefits. OWCP granted him a schedule
award for five percent permanent impairment of his left upper extremity on January 27, 1992.
In a decision dated September 13, 2000, OWCP waived an overpayment in the amount of
$6,121.14 created by the death of appellant’s dependent spouse.
In a letter dated July 18, 2001, appellant informed OWCP that he would be turning 65
years old on August 11, 2001 and requested information regarding his change in compensation
status. He reported receiving SSA disability benefits on Form CA-1032’s from September 15,
2000 through August 21, 2013. In a letter dated December 3, 2002, OWCP provided the
regulation governing dual benefits and noted that SSA benefits may need to be offset.
In a letter dated October 30, 2013, OWCP informed appellant that he had been receiving
SSA dual benefits. It noted that the portion of the SSA benefits earned as a federal employee
was part of the Federal Employees Retirement System (FERS) retirement package and that
receipt of FECA benefits and federal retirement benefits at the same time was a prohibited dual
benefit. OWCP asserted that the SSA benefits which were attributable to appellant’s federal
service must be adjusted. It indicated that his four-week compensation amount would be
adjusted in the amount of $64.06.
On December 5, 2013 OWCP provided appellant with a preliminary determination that
he had received an overpayment of compensation in the amount of $8,974.23 for the period
August 1, 2001 through October 19, 2013, because his compensation benefits were not reduced
for the portion of his SSA retirement benefit earned while in federal service.2 It found that he
was without fault in the creation of the overpayment. OWCP included calculations of the
overpayment and noted that appellant had consistently reported his SSA benefits. It provided
him with an overpayment recovery questionnaire and informed him of his appeal rights, noting
that he had 30 days to request a prerecoupment hearing before a representative of the Branch of
2

The calculations provided with the preliminary finding actually indicate that the overpayment was calculated
from August 2, 2001 to December 1, 2012.

2

Hearings and Review, that he could request a telephone conference, or that he could request a
final decision from the district office. OWCP also provided appellant with an appeals form to
complete and submit.
Appellant requested a prerecoupment hearing on a form received by the Branch of
Hearings and Review on January 27, 2014. The envelope indicated that the postmark was
January 22, 2014.
Appellant provided arguments in a narrative statement dated
January 20, 2014.
Appellant also submitted an overpayment recovery questionnaire and additional financial
documents. He listed total household income of $4,161.00 consisting of SSA benefits of
$1,090.00 and his wife’s SSA benefits of $1,682.00, Supplemental Security Income of $1,220.00
and his wife’s pension of $169.00. Appellant did not include his monthly FECA benefits in his
income calculation. He described his monthly expenses of mortgage $1,418.00, food $400.00,
clothing $100.00, utilities $493.00, and other expenses of $700.00 per month. In a separate
statement, appellant detailed the $700.00 per month as including $200.00 a month for gasoline,
$24.00 for car maintenance, $474.00 for his over-the-counter medication and special foods. He
also listed monthly credit card payments of $261.62, $25.00, $65.00, $129.00, and $163.00.
Appellant listed monthly debts of $3,754.00 on the form. He further indicated that he had
additional medical expenses and averaged medical costs for his wife and himself over three years
and reached an amount of $150.00 per month. Appellant indicated that he had total monthly
expenses of $4,290.00, but the total expenses listed reach only $3,904.00. He provided lists of
medications purchased from January 1, 2001 through December 31, 2013.
By decision dated April 14, 2014, the Branch of Hearings and Review denied appellant’s
request for a prerecoupment hearing as untimely. The Board affirmed this decision on
October 7, 2014, determining that OWCP properly denied his request for a prerecoupment
hearing as untimely filed.3
On January 29, 2015 OWCP issued a final decision determining that appellant had
received an overpayment of compensation in the amount of $8,974.23, for the period August 1,
2001 to December 1, 2012, for which he was not at fault. It noted that he received FECA
compensation in the amount of $1,185.08 per month for a total household income of $5,346.08.
OWCP determined to collect the overpayment through withholding $240.00 from appellant’s
continuing compensation payments beginning February 8, 2015. It noted that he had submitted
an unsigned overpayment recovery questionnaire (OWCP-20) with no corroborating
documentation of most expenses. OWCP found that appellant had monthly household income of
$5,346.08 and monthly expenses of $3,790.62. It further found that he had assets in the amount
of $1,197.00. OWCP determined that appellant was not entitled to waiver as recovery would not
defeat the purpose of FECA or be against equity and good conscience.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
3

Docket No. 14-1432 (issued October 7, 2014).

3

performance of duty.4 Section 8116 limits the right of an employee to receive compensation:
while an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.5 Section 10.421 of the implementing
regulations provide that an employee may not receive compensation for total disability
concurrently with separation pay.6 FECA Bulletin No. 97-9 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7 When OWCP discovers concurrent
receipt of benefits, it must declare an overpayment in compensation and give the usual due
process rights.8
ANALYSIS -- ISSUE 1
The record supports that appellant received FECA wage-loss compensation beginning in
1988 and that he received SSA retirement benefits beginning on August 1, 2001. The portion of
the SSA benefits he earned as a federal employee was part of his FERS retirement package, and
the receipt of benefits under FECA and federal retirement benefits concurrently is a prohibited
dual benefit. Appellant’s FECA compensation was not offset until October 19, 2013. The SSA
notified OWCP of the applicable SSA rates for him and their effective dates. Based on these
rates, OWCP was able to calculate the dual benefit appellant received from August 1, 2001
through December 1, 2012. This yielded an overpayment of compensation in the amount of
$8,974.23. The record includes an overpayment worksheet explaining the overpayment
calculation.
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period August 1, 2001 through December 1, 2012 and finds that he received dual benefits
totaling $8,974.23.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.9 Waiver of an overpayment is not permitted unless the claimant is without
fault in creating the overpayment.10
4

5 U.S.C. § 8102(a).

5

Id. at § 8116(a).

6

20 C.F.R. § 10.421(d); see B.R., Docket No. 15-1247 (issued October 26, 2015); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-9 (issued February 3, 1997).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17(d)(4) (April 1996).

9

5 U.S.C. § 8129.

10

Steven R. Cofrancesco, 57 ECAB 662 (2006).

4

Section 10.433(a) of OWCP regulations provide that OWCP may consider waiving an
overpayment only if the individual to whom it was made was not at fault in accepting or creating
the overpayment.11 According to 20 C.F.R. § 10.436, recovery of an overpayment will defeat the
purpose of FECA if such recovery would cause hardship to a currently or formerly entitled
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
his or her current income (including compensation benefits) to meet current ordinary and
necessary living expenses; and the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data furnished by the Bureau of Labor Statistics.12 Recovery of an
overpayment is considered to be against equity and good conscience under section § 10.437 of
OWCP regulations when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.13 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.14
OWCP procedures provide that recovery of an overpayment will defeat the purpose of
FECA if recovery would cause hardship by depriving a presently or formerly entitled beneficiary
of income and resources needed for ordinary and necessary living expenses under the criteria set
out in this section. Recovery would defeat the purpose of FECA if both the individual from
whom recovery is sought needed substantially all of his or her current income (including FECA
periodic benefits) to meet current ordinary and necessary living expense, and if the individual’s
assets did not exceed the resource base of $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent, plus $960.00 for each additional dependent. An
individual is deemed to need substantially all of his or her current income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00. In other words, the amount of monthly funds available for debt repayment is
the difference between current income and adjusted living expenses (i.e., ordinary and necessary
living expenses plus $50.00). If an individual has disposable current income or assets in excess
of the allowable amount, a reasonable repayment schedule can be established over a reasonable,
specified period of time. It is the individual’s burden to submit evidence to show that recovery
of the overpayment would cause the degree of financial hardship sufficient to justify waiver.15

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Assets
must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse or
dependent plus $960.00 for each additional dependent. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004); B.F., Docket No. 13-785 (issued
September 20, 2013).
13

Id. at § 10.437(a).

14

Id. at § 10.437(b).

15

B.R., supra note 6.

5

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. The Board finds
that OWCP did not abuse its discretion by refusing to waive recovery of the overpayment of
compensation.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because his income exceeds his monthly expenses by more than $50.00 a month. He
provided an overpayment recovery questionnaire and listed monthly income of $5,346.08,
including his FECA benefits, and monthly expenses of $3,904.00. Appellant’s income exceeds
his largely unsubstantiated expenses by $1,442.08 a month. Because he has not met the first
prong of the two-prong test of whether recovery of the overpayment would defeat the purpose of
FECA, it is not necessary to consider the second prong of the test, i.e., whether he has more than
$8,000.00 in assets.
Appellant generally contends on appeal that recovery of the overpayment would create a
financial hardship and thus be against equity and good conscience. As described above, the
record does not support this contention.
Recovery of an overpayment is also considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. Appellant has not
alleged that he gave up a valuable right or changed his position for the worse and has not
established that recovery would be against equity and good conscience.
LEGAL PRECEDENT -- ISSUE 3
OWCP’s implementing regulations provide that, if an overpayment of compensation has
been made to an individual entitled to further payments and no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.16
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the $8,974.23 overpayment by
deducting $240.00 from appellant’s compensation payments every four weeks, OWCP took into
consideration the financial information submitted by him resulting in a monthly surplus of
$1,442.08 as well as the factors set forth in section 10.441(a) of its regulations and found that
this method of recovery would minimize any resulting hardship on him. Therefore, it properly
required repayment of the overpayment by deducting $240.00 from his compensation payments
every four weeks.
16

20 C.F.R. § 10.441(a).

6

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $8,974.23 for the period August 1, 2001 through December 1, 2012 as offset for the federal
employment portion of his social security retirement benefits was not made to his compensation
benefits for which he was not at fault. The Board further finds that he is not entitled to waiver of
recovery of the overpayment. The Board also finds that OWCP properly determined collection
of the overpayment in the amount of $240.00 from appellant’s continuing compensation
payments was appropriate.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

